DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 08/13/2021 has been entered. No Claim has been amended in this response. No Claim has been canceled in this amendment. No New Claim has been added in this amendment. Claims 1-20 are still pending in this application, with claims 1 and 12 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has Aug 13, 2021 has been entered.

Response to Arguments
1.	Applicant's arguments filed on 06/15/2021 on page 3
of applicant's remark regarding Claim 1, the applicant
argues that Sequans does not teach a flow control group includes RLC channels. Majmundar does not teach any flow control groups include RLC channels. The motivation to combine Sequans and Majmundar is improper.
Examiner respectfully disagrees with Applicant's arguments for the following reasons: Sequans discloses that several UE/bearers are aggregated (i.e. grouped) in the same IAB RLC bearer which can be between IAB node X and Y (Sequans Fig.1 Section:2,2.2,2.2.2). Sequans just gives an example of how multiple UE bearers can be grouped into a RLC bearer (i.e. channel) which can be at the RLC layer (Sequans Section 2.2.2). As per figure 1 of Sequans, there may be multiple RLC bearers between the IAB nodes. Thus, RLC bearer of Sequans can be considered as the claimed flow control group which includes one or more RLC channels. Examiner relies on Majmundar to teach further that the one or more RLC channels.
It would have been obvious to a person having ordinary skill in the art to combine Sequans and Majmundar to have RLC channels/bearers (i.e. aggregated UE bearers) for better flow control (Majmundar Para[0061]).
The applicant’s arguments have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2,6-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sequans (3GPP TSG-RAN R2-1812851-IDS, hereinafter referred to as “Sequans”) in view  hereinafter referred to as “Majmundar”) and further in view of Idan et al. (US 2020/0260327 A1, hereinafter referred to as “Idan”).
	
Regarding claim 1, Sequans discloses a method performed by a first radio device (Sequans Fig.1 IAB-node X (i.e. first radio device)) in an Integrated Access Backhaul, IAB, network (Sequans Fig.1 IAB network includes IAB nodes), comprising:
generating a first flow control message (Sequans Fig.1 Section:2,2.2 The IAB-node X provides/feedbacks Flow control information (i.e. flow control message) to the parent node) based at least in part on flow control information (Sequans Fig.1 Section:2,2.2,2.2.2 The over buffering (i.e. flow control information) in the IAB-node X) per flow control group (Sequans Fig.1 Section:2,2.2,2.2.2 The multiple UEs/bearers are aggregated in the same IAB RLC bearer (i.e. flow control group)).
Sequans does not explicitly disclose wherein the flow control group includes: one or more radio link control, RLC, channels.

However, Majmundar from the same field of invention discloses wherein the flow control group (Majmundar Fig.5,6 Para[0058-59] The data bearers from multiple UE bearers are aggregated in a common backhaul bearer (i.e. flow control group) established between IAB nodes) includes: one or more radio link control, RLC, channels (Majmundar Fig.5,6 Para[0058-59] The aggregated backhaul bearers are referred as RLC channels).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sequans to have the feature of “wherein the flow control group includes: one or more radio link control, RLC, channels” as taught by Majmundar. The suggestion/motivation would have been to facilitate configuration and reconfiguration of aggregated backhaul bearers for lower battery consumption and lower latency (Majmundar Para[0002-3]).
Sequans in view of Majmundar does not explicitly disclose wherein the first flow control message comprises one or more fields to indicate: status information of data 
However, Idan from the same field of invention discloses wherein the first flow control message comprises one or more fields to indicate: status information of data packets for the flow control group (Idan Fig.3 Ref:400,403 Para[0050-52] The indication message (i.e. flow control message) has Queue occupancy level (i.e. status of data packets) field for the data flows with degradation in the QoS level) and transmitting the first flow control message (Idan Fig.2 Ref:210 Para[0051] The degradation indication (i.e. flow control information) is sent from the AP (i.e. first radio device) to HGW AP) to a second radio device (Idan Fig.2 Ref:101 Para[0051] The HGW AP (i.e. second radio device) receives the degradation indication). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sequans and Majmundar to have the feature of “wherein the first flow control message comprises one or more fields to indicate: status information of data packets for the flow control group and transmitting the first flow control message to a Idan. The suggestion/motivation would have been to reduce congestion and packet data loss by monitoring degradation of a QoS and adapting bandwidth allocation (Idan Para[0009]).

Regarding claim 12, Sequans discloses wherein the first flow control message is generated (Sequans Fig.1 Section:2,2.2 The IAB-node X provides/feedbacks Flow control information (i.e. flow control message) to the parent node) based at least in part on flow control information (Sequans Fig.1 Section:2,2.2,2.2.2 The over buffering (i.e. flow control information) in the IAB-node X) per flow control group (Sequans Fig.1 Section:2,2.2,2.2.2 The multiple UEs/bearers are aggregated in the same IAB RLC bearer (i.e. flow control group)). Sequans also discloses an Integrated Access Backhaul, IAB, network (Sequans Fig.1 IAB network includes IAB nodes).
Sequans does not explicitly disclose wherein the flow control group includes: one or more radio link control, RLC, channels.


However, Majmundar from the same field of invention discloses wherein the flow control group (Majmundar Fig.5,6 Para[0058-59] The data bearers from multiple UE bearers are aggregated in a common backhaul bearer (i.e. flow control group) established between IAB nodes) includes: one or more radio link control, RLC, channels (Majmundar Fig.5,6 Para[0058-59] The aggregated backhaul bearers are referred as RLC channels).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sequans to have the feature of “wherein the flow control group includes: one or more radio link control, RLC, channels” as taught by Majmundar. The suggestion/motivation would have been to facilitate configuration and reconfiguration of aggregated backhaul bearers for lower battery consumption and lower latency (Majmundar Para[0002-3]).
Sequans in view of Majmundar does not explicitly disclose a second radio device receiving a first flow control message from a first radio device and wherein the 
However, Idan from the same field of invention discloses a second radio device (Idan Fig.2 Ref:101 Para[0051] The HGW AP (i.e. second radio device) receives the degradation indication) receiving a first flow control message from a first radio device (Idan Fig.2 Ref:210 Para[0051] The degradation indication (i.e. flow control information) is received by HGW AP from the AP (i.e. first radio device) to HGW AP) and wherein the first flow control message comprises one or more fields to indicate: status information of data packets for the flow control group (Idan Fig.3 Ref:400,403 Para[0050-52] The indication message (i.e. flow control message) has Queue occupancy level (i.e. status of data packets) field for the data flows with degradation in the QoS level). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sequans and Majmundar to have the feature of “a second radio device receiving a first flow control message from a first radio Idan. The suggestion/motivation would have been to reduce congestion and packet data loss by monitoring degradation of a QoS and adapting bandwidth allocation (Idan Para[0009]).

Regarding claims 2 and 13, Sequans in view of Majmundar and Idan discloses the method as explained above for Claim 1. Sequans further discloses wherein the flow control group further includes one or more of the group consisting of: one or more user equipment (Sequans Section:2.2 The UEs aggregated in the same RLC bearer); one or more data flows (not given patentable weight due to non-selective option); one or more data radio bearers (Sequans Section:2.2 The bearers aggregated in the same RLC bearer); one or more logical channels (not given patentable weight due to non-selective option) and one or more services (not given patentable weight due to non-selective option).
Regarding claims 6 and 15, Sequans in view of Majmundar and Idan discloses the method as explained above for Claim 1. Sequans further discloses wherein the flow control (not given patentable weight due to non-selective option); reception status of the data packets for the flow control group (not given patentable weight due to non-selective option); transmission buffer status of the data packets for the flow control group (not given patentable weight due to non-selective option); reception buffer status of the data packets for the flow control group (Sequans Section:2 The buffer in the IAB node X towards for the UE B (i.e. receiving buffer) overflowing); queuing delay of the data packets for the flow control group (not given patentable weight due to non-selective option); and a difference between ingress data rate and egress data rate for the flow control group (not given patentable weight due to non-selective option).
Regarding claims 7 and 16, Sequans in view of Majmundar and Idan discloses the method as explained above for Claim 1. Idan further discloses wherein the first flow control message further comprises one or more fields to indicate at least one of the group consisting of: a group identifier of the flow control group (Idan Fig.3 Ref:401 Para[0052] The flow ID for the data flows); a cause for triggering the generation of the first flow control message (Idan Fig.3 Ref:402 Para[0052] The drop level value as a cause); an indicator of a link for which the first flow control message is generated (not given patentable weight due to non-selective option); and a congestion level of the data packets for the flow control group (not given patentable weight due to non-selective option).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sequans and Majmundar to have the feature of “wherein the first flow control message further comprises one or more fields to indicate at least one of the group consisting of: a group identifier of the flow control group; a cause for triggering the generation of the first flow control message” as taught by Idan. The suggestion/motivation would have been to reduce congestion and packet data loss by monitoring degradation of a QoS and adapting bandwidth allocation (Idan Para[0009]).
Regarding claims 8 and 17, Sequans in view of Majmundar and Idan discloses the method as explained above for Claim 1. Idan further discloses wherein the status information of (Idan Fig.3 Ref:403 Para[0052] The queue occupancy represent buffer status).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sequans and Majmundar to have the feature of “wherein the status information of data packets for the flow control group comprises a buffer status of data packets for the flow control group” as taught by Idan. The suggestion/motivation would have been to reduce congestion and packet data loss by monitoring degradation of a QoS and adapting bandwidth allocation (Idan Para[0009]).
Regarding claims 9 and 18, Sequans in view of Majmundar and Idan discloses the method as explained above for Claim 1. Sequans further discloses wherein the generation of the first flow control message is periodical or in response to a trigger event (Sequans Section:2.2.2 The flow control information can be realized by polling, periodically or trigger based).

Regarding claims 10 and 19, Sequans in view of Majmundar and Idan discloses the method as explained above for Claim 1. Sequans further discloses wherein the trigger event comprises a congestion occurrence (Sequans Section:2.2 The congestion issue at the IAB-node X can be a trigger for flow control information feedback).
Regarding claim 11, Sequans in view of Majmundar and Idan discloses the method as explained above for Claim 1. Sequans further discloses wherein any of the first radio device and the second radio device comprises one of a terminal device, an integrated access backhaul node, a node B, a transmission point and a relay node (Sequans Fig.1 The IAB-Nodes (i.e. first or second radio device) in the network communicate with each other for flow control information).
Regarding claim 20, Sequans in view of Majmundar and Idan discloses the method as explained above for Claim 1. Idan further discloses processing the first flow control message, in response to the reception of the first flow control message (Idan Fig.2 Para[0053] The originating AP upon reception of the message indicating of the detected degradation adapts to bandwidth allocation).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sequans and Majmundar to have the feature of “processing the first flow control message, in response to the reception of the first flow control message” as taught by Idan. The suggestion/motivation would have been to reduce congestion and packet data loss by monitoring degradation of a QoS and adapting bandwidth allocation (Idan Para[0009]).



Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sequans in view of Majmundar, Idan and further in view of Lemieux et al. (US 2004/0017796A1, hereinafter “Lemieux”).

Regarding claim 3, Sequans in view of Majmundar and Idan discloses the method as explained above for Claim 1. Sequans in view of Majmundar and Idan does not explicitly 
However, Lemieux from a similar field of invention discloses wherein the flow control group is determined according to a group configuration rule which is related to at least one of the following grouping information: user equipment information (not given patentable weight due to non-selective option); channel quality information (not given patentable weight due to non-selective option); data flow information (not given patentable weight due to non-selective option); data radio bearer information (not given patentable weight due to non-selective option); logical channel information (not given patentable weight due to non-selective option); service information (Lemieux Fig.4 Para[0039] The data flows are classified based on QoS (i.e. service information) using policy based on QoS); RLC channel information (not given patentable weight due to non-selective option); and radio resource allocation information (not given patentable weight due to non-selective option). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sequans, Majmundar and Idan to have the feature of “wherein the flow control group is determined according to a group configuration rule which is related to at least one of the following grouping information: service information” as taught by Lemieux. The suggestion/motivation would have been to avoid over utilizing certain paths for traffic forwarding while other paths are underutilized (Lemieux Para[0011]).

Regarding claim 5, Sequans in view of Majmundar and Idan discloses the method as explained above for Claim 1. Sequans in view of Majmundar and Idan does not explicitly disclose wherein the group configuration rule indicates whether the flow control group is configured for a link, or across multiple links, or for a path between a source device and a destination device.

However, Lemieux from a similar field of invention discloses wherein the group configuration rule indicates whether the flow control group is configured for a link, or across multiple links, or for a path between a source device and a destination device (Lemieux Para[0044] The aggregated data flows are route based as well).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sequans, Majmundar and Idan to have the feature of “wherein the group configuration rule indicates whether the flow control group is configured for a path between a source device and a destination device” as taught by Lemieux. The suggestion/motivation would have been to avoid over utilizing certain paths for traffic forwarding while other paths are underutilized (Lemieux Para[0011]).



Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sequans in view of Majmundar, Idan, .

Regarding claims 4 and 14, Sequans in view of Majmundar, Idan and Lemieux discloses the method as explained above for Claim 1. Sequans in view of Majmundar, Idan and Lemieux does not explicitly disclose wherein the RLC channel information comprises RLC channel Identification, ID.
However, Yu from a similar field of invention discloses wherein the RLC channel information comprises RLC channel Identification, ID (Yu Para[0167] The RLC channel ID is used for RLC entity).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sequans, Majmundar, Idan and Lemieux to have the feature of “wherein the RLC channel information comprises RLC channel Identification, ID” as taught by Yu. The suggestion/motivation would have been to provide packet duplication and aggregation (Yu Para[0005]).


Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2021/0282050 to Adjakple (Paragraphs:124-128).
2.	U.S. Patent Application Publication No. 2021/0007011 to Zhu (Fig.2 and associated paragraphs and Paragraph:163).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/SUDESH M PATIDAR/Examiner, Art Unit 2415 

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415